DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of the Claims
Claims 1-6, as originally filed on 22 February 2021, are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 01 June 2022 by John D. Lopinski (Reg. No. 50,846) at the conclusion of the examiner-initiated telephone interview.  This examiner’s amendment, which affects claims 1, 3, 5 and 6, is as follows:
Claim 1 (currently amended): A method for inhibiting growth of cancer in an individual in need thereof, the method comprising administering to the individual an effective amount of a peptide comprising KRWHWWRRHWVVW-NH2 (SEQ ID NO:1) , wherein the cancer is lung cancer, bladder cancer, or ovarian cancer.
Claim 2 (original): The method of claim 1, further comprising administering sequentially or concurrently a chemotherapeutic agent to the individual, wherein the peptide and the chemotherapeutic agent act synergistically to inhibit growth of the cancer in the individual, and wherein optionally the cancer in the individual is resistant to the chemotherapeutic agent in the absence of administration of the peptide.
Claim 3 (cancelled).
Claim 4 (original): The method of claim 1, wherein the cancer is ovarian cancer.
Claim 5 (currently amended): The method of claim [[2]] 1, wherein the cancer is lung cancer 
Claim 6 (currently amended): The method of claim [[2]] 1, wherein the cancer is bladder cancer.
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The foregoing examiner’s amendment brings the claims into compliance with 35 U.S.C. 112(b) and the enablement requirement of 35 U.S.C. 112(a).
A search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  Specifically, no prior art reference (or combination thereof) teaches or suggests a peptide comprising the following sequence, which is a required element of claim 1:  KRWHWWRRHWVVW.
The examiner notes that the Terminal Disclaimer concerning parent Application No. 16/619,490, which was filed by Applicant on 03 June 2022, has been approved by the Patent Office.
Therefore, claims 1, 2, and 4-6 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
04 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611